         Case 1:19-cv-01796-PEC Document 134 Filed 01/27/20 Page 1 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                       )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )              No. 19-1796C
                                                 )     (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                               )
                                                 )
               Defendant,                        )
                                                 )
and                                              )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
               Intervenor-defendant.             )

           JOINT STATUS REPORT AND MOTION TO AMEND SCHEDULE

       Pursuant to the Court’s order dated January 23, 2020 (ECF No. 131), the parties

respectfully provide this status report regarding additions to the administrative record. As the

Court described, on January 20, 2020, plaintiff, Amazon Web Services, Inc. (AWS), filed a

motion to complete the administrative record (ECF No. 127). This motion alleges that the

administrative record in this case is incomplete, and requests that various documents or

categories of documents be added to the administrative record.

       As defendant, the United States, and intervenor-defendant, Microsoft Corporation, intend

to explain in forthcoming responses to AWS motion – to be filed, pursuant to the Court’s rules

and its January 23, 2020 order, by February 3, 2020 – the United States and Microsoft disagree

with AWS’s position on the appropriate contents of the administrative record. Indeed, the

United States has stated that it does not intend to produce additional documents in response to

most of the categories of documents that AWS requests be added to the administrative record.

The United States does, however, intend to correct the administrative record with some
         Case 1:19-cv-01796-PEC Document 134 Filed 01/27/20 Page 2 of 5



additional documents that it inadvertently omitted from its previous filing, including, for

example, all evaluation notices. In addition, the United States will provide other documents,

which are already part of the administrative record in portable document format (PDF), in their

native Microsoft Excel file format, at AWS’s request. The United States intends to move for

leave to amend the administrative record by Friday, January 31, 2020.

       AWS reserves the right to seek further relief with respect to the Administrative Record

based on the Government’s production of additional materials. The United States also states that

one category of documents raised in AWS’s Motion to Complete the Record that it intends to

produce, if possible, are the audit logs from the Factor 8 Demonstrations. The United States also

states, however, that it does not currently have access to those logs, but will endeavor to obtain

access and timely provide them, though likely not by January 31, 2020.

       Separately, the United States requests that the Court amend the briefing schedule with

respect to the briefing on AWS’s Motion for a Temporary Restraining Order and Preliminary

Injunction. The parties understand and appreciate the constraints under which the Court is

operating in preparing for a lengthy trial beginning on February 18, 2020. See Order dated

January 23, 2020, ECF No. 131, at 1-2. Nevertheless, AWS’s lengthy motion raises a number of

highly technical allegations, some of which were presented for the first time in this litigation in

AWS’s January 22, 2020 motion. Although the United States can now clearly state its position

that these allegations have no merit, it requires additional time to prepare fulsome responses with

citation to the voluminous record to assist the Court in rendering its determination. Being

mindful of the Court’s schedule, the United States respectfully request a two-day extension of its

deadline to file its response to AWS’s motion, until January 31, 2020. Microsoft, likewise,

                                                  2
         Case 1:19-cv-01796-PEC Document 134 Filed 01/27/20 Page 3 of 5



requests that its deadline also be extended by two days, such that it also will be required to file its

response on January 31, 2020.

       AWS does not object to extending the due date for the United States and Microsoft to file

their opposition briefs to AWS’s Motion for a Temporary Restraining Order and Preliminary

Injunction from January 29, 2020 to January 31, 2020, so long as the Court grants a similar

extension to the due date for AWS’s corresponding Rely Brief, from February 3, 2020 to

February 5, 2020.

       In light of the proposed two-day extension of the conclusion of briefing on AWS’s

motion, the parties understand that the Court may likewise require an additional two days to

decide the matter. As such, in the event that the Court requires until February 13, 2020 to issue

its ruling on AWS’s Motion for a Temporary Restraining Order and Preliminary Injunction, the

Department of Defense (DoD), despite its consistent and unchanged position that performance is

urgently needed in support of nation security, will agree not to proceed with the issuance of

substantive task orders on the Joint Enterprise Defense Infrastructure (JEDI) contract until

February 14, 2020. We note that, although DoD has not previously committed to a stay of

performance, it has stated that, while various preparatory activities were proceeding and would

continue, no substantive task orders would be issued until February 11, 2020.

       The United States, therefore, respectfully requests that the Court amend the schedule

previously issued in its January 15, 2020 order (ECF No. 115), as stated above.




                                                  3
         Case 1:19-cv-01796-PEC Document 134 Filed 01/27/20 Page 4 of 5



                                        Respectfully submitted,

s/ Kevin P. Mullen                     JOSEPH H. HUNT
Kevin P. Mullen                        Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW              ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888               Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff       Assistant Director
Amazon Web Services, Inc.
                                       s/ Anthony F. Schiavetti
                                       ANTHONY F. SCHIAVETTI
Of Counsel For Plaintiff:              RETA E. BEZAK
                                       Trial Attorneys
J. Alex Ward                           U.S. Department of Justice
Sandeep N. Nandivada                   Civil Division
Caitlin A. Crujido                     Commercial Litigation Branch
Alissandra D. Young                    PO Box 480
MORRISON & FOERSTER LLP                Ben Franklin Station
2000 Pennsylvania Ave., NW             Washington, D.C. 20044
Washington, DC 20006-1888              Tel: (202) 305-7572
                                       Fax: (202) 305-1571
Andrew S. Tulumello                    anthony.f.schiavetti@usdoj.gov
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP             Attorneys for Defendant
1050 Connecticut Avenue, NW
Washington, D.C. 20036
                                        Of Counsel for Defendant:

Theodore J. Boutrous, Jr.              MICHAEL G. ANDERSON
Richard J. Doren                       BENJAMIN M. DILIBERTO
Eric D. Vandevelde                     Assistant General Counsel
GIBSON, DUNN & CRUTCHER LLP            Washington Headquarters Service &
333 South Grand Avenue                 Pentagon Force Protection Agency
Los Angeles, CA 90071-3197             Office of General Counsel
                                       Department of Defense

                                        TYLER J. MULLEN
                                        CCPO Legal Advisor
                                        Assistant General Counsel
                                        Defense Information Systems Agency
                                        Office of the General Counsel
                                       4
Case 1:19-cv-01796-PEC Document 134 Filed 01/27/20 Page 5 of 5



                                s/ Robert S. Metzger
                                Robert S. Metzger (Counsel of Record)
                                Jeffery M. Chiow
                                Neil H. O’Donnell
                                Lucas T. Hanback
                                Stephen L. Bacon
                                Deborah N. Rodin
                                Cassidy Kim
                                Eleanor M. Ross
                                ROGERS JOSEPH O’DONNELL, P.C.
                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Defendant-Intervenor
                                Microsoft Corp.

                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Kathryn H. Ruemmler
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                     Dated: January 27, 2020




                               5
